Citation Nr: 1745744	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, depression, and sleep impairment, to include as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1953 to April 1955.

The matter of bilateral hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter of acquired psychiatric disorder comes before the Board from an October 2013 rating decision of the St. Louis RO.  Jurisdiction was subsequently transferred to the Chicago, Illinois, RO.

The matter of entitlement to service connection for an acquired psychiatric disorder was previously remanded by the Board in December 2016.

The Board notes that in a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher rating of 30 percent for the Veteran's bilateral hearing loss effective August 16, 2012.  However, because this rating constituted only a partial grant of the benefit sought the claim of entitlement to an increased rating for bilateral hearing loss remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

From August 16, 2012, the Veteran's service-connected bilateral hearing loss is demonstrated by, at worst, Level VI hearing loss on the right, and Level VII hearing loss on the left.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2016), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

The Court of Appeals for Veterans Claims (Court) has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's service-connected bilateral hearing loss is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.85 (2016), Diagnostic Code 6100.  

On the authorized audiological evaluation in December 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
60
LEFT
40
70
65
70
95

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 60 percent in the left ear.

As a result of the examination, the RO, in a December 2012 rating decision, concluded that the Veteran's left ear met the criteria for an exceptional pattern of hearing loss because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  The RO assigned the Veteran a 20 percent disability rating for bilateral hearing loss effective August 16, 2012, the date of the Veteran's initial claim.

After a Board remand, the Veteran underwent another VA authorized audiological evaluation in December 2012 in which pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
70
70
LEFT
55
75
75
75
100

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 66 percent in the left ear.

As a result of the examination, the RO, in a March 2017 rating decision, concluded that both of the Veteran's ears met the criteria for an exceptional pattern of hearing loss because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  As such, the RO increased the Veteran's disability evaluation to 30 percent from the date of the Veteran's initial claim.

Under Table VII, neither of the valid and probative hearing tests results in a percentage evaluation for hearing impairment of 30.  Accordingly, since August 16, 2012, an initial disability rating in excess of 30 percent is not warranted on a schedular basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran has complained that his hearing loss causes difficulty in his daily life by making normal conversation difficult.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R.       §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is fully contemplated by the currently assigned 30 percent rating.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.   Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In summary of all the foregoing, the Board finds an initial disability rating, in excess of 30 percent, for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An initial evaluation in excess of 30 percent for bilateral hearing loss is denied.


REMAND

In August 2017, the Veteran underwent a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  Specifically, the examiner was charged with determining whether the Veteran had a current diagnosis of an acquired psychiatric disability that was at least as likely as not (50 percent or greater possibility) directly related to his service, or secondarily related to his service-connected bilateral hearing loss.  During this examination, the Veteran was diagnosed with Unspecified Neurocognitive Disorder, which the examiner concluded was not at least as likely as not related to the Veteran's service-connected conditions.  The examiner opined that "The Veteran's current diagnosis meets DSM criteria, but there is no evidence that it is related to the Veteran's service connected conditions.  There is no nexus between the service connected conditions and the mental health issues reported at today's evaluation."  No additional facts or reasoning were used to render this medical opinion.

The Board finds that the August 2017 VA examiner's opinion is inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record falls short of providing an adequate rationale for medical conclusions, and is therefore insufficient to support a final judgment.

Additionally, the Board notes that in its December 2016 remand, the Board directed VA to provide the Veteran appropriate authorization and release forms for VA to obtain records from any private providers who had treated the Veteran's mental health, to include Dr. T.W.S.  That same month, VA sent the Veteran an authorization request, which is included in the claims file.  To date, the Veteran has yet to respond to that request.  Pursuant to its duty to assist, VA should provide the Veteran with an additional records request authorization form.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Resend the Veteran the appropriate authorization and release forms for VA to obtain records from any private provider that has treated his mental health, to include records from Dr. T.W.S.  All attempts to obtain the records must be documented in the claims file.  If unable to obtain the records, notify the Veteran and inform him that he may submit the records on his own behalf.

2.  Return the claims file to the examiner who completed the August 2017 examination, if available, for an addendum opinion, regarding whether the Veteran's acquired psychiatric disorder is etiologically related to his bilateral hearing loss.

The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should, in particular, note that the Veteran claims to experience a depressed mood, and that a private doctor has linked his psychiatric disorder to his hearing loss and tinnitus.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.

3.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


